UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 25, 2010 Commission File Number 0-398 LANCE, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 56-0292920 (I.R.S. Employer Identification No.) 13024 Ballantyne Corporate Place Suite 900 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) 704-554-1421 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated filer ¨Non-accelerated filer ¨Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of the registrant’s $0.83-1/3 par value Common Stock, its only outstanding class of Common Stock as of October 29, 2010, was32,474,995 shares. LANCE, INC. AND SUBSIDIARIES INDEX Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Statements of Income (Unaudited) – Quarters and Nine Months Ended September 25, 2010 and September 26, 2009 3 Condensed Consolidated Balance Sheets – As of September 25, 2010 (Unaudited) and December 26, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Nine Months Ended September 25, 2010 and September 26, 2009 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures about Market Risk 17 Item 4.Controls and Procedures 17 PART II.OTHER INFORMATION Item 1.Legal Proceedings 18 Item 1A.Risk Factors 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 5.Other Information 19 Item 6.Exhibits 20 SIGNATURE 21 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (Unaudited) For the Quarters and Nine Months Ended September 25, 2010 and September 26, 2009 (in thousands, except share and per share data) Quarter Ended Nine Months Ended September 25, September 26, September 25, September 26, Net revenue $ Cost of sales Gross margin Selling, general and administrative Other expense, net Earnings before interest and income taxes Interest expense, net Income before income taxes Income tax expense Net income $ Basic earnings per share $ Weighted average shares outstanding – basic Diluted earnings per share $ Weighted average shares outstanding – diluted Cash dividends declared per share $ See Notes to the Condensed Consolidated Financial Statements (Unaudited). 3 Table of Contents LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets As of September 25, 2010 (Unaudited) and December 26, 2009 (in thousands, except share data) September 25, December 26, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $1,353 and $972, respectively Inventories Prepaid income taxes Deferred income taxes Prepaid expenses and other current assets Total current assets Other assets: Fixed assets, net of accumulated depreciation of $296,124 and $281,191, respectively Goodwill, net Other intangible assets, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Other payables and accrued liabilities Total current liabilities Other liabilities: Long-term debt Deferred income taxes Other noncurrent liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Common stock, 32,459,835 and 32,093,193 shares outstanding, respectively Preferred stock, no shares outstanding - - Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to the Condensed Consolidated Financial Statements (Unaudited). 4 Table of Contents LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 25, 2010 and September 26, 2009 (in thousands) Nine Months Ended September 25, September 26, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Provision for doubtful accounts Loss on sale of fixed assets Impairment of long-lived assets - Changes in operating assets and liabilities ) ) Net cash provided by operating activities Investing activities Purchases of fixed assets ) ) Proceeds from sale of fixed and intangible assets Proceeds from sale of assets held for sale - Net cash used in investing activities ) ) Financing activities Dividends paid ) ) Issuances of common stock Repurchases of common stock and net-settlement of restricted stock units ) ) Net (repayments)/proceeds on existing credit facilities ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for income taxes, net of refunds of $23 and $154, respectively $ $ Cash paid for interest $ $ See Notes to the Condensed Consolidated Financial Statements (Unaudited). 5 Table of Contents LANCE, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Lance, Inc. have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These condensed financial statements should be read in conjunction with the audited financial statements and notes included in our Form 10-K for the year ended December 26, 2009, filed with the Securities and Exchange Commission (the “SEC”) on February 23, 2010.In our opinion, these condensed consolidated financial statements reflect all adjustments, consisting of only normal, recurring accruals, necessary to present fairly our condensed consolidated financial statements for the interim periods presented herein.The consolidated results of operations for the quarter and nine months ended September 25, 2010, are not necessarily indicative of the results to be expected for the full year. On September30, 2010, the Board of Directors approved a change in our fiscal year end from the last Saturday of December to the Saturday nearest to December31.The results of this change will be reported in our Annual Report on Form 10-K for the fiscal year ending January1, 2011, which will be a 53-week year. Preparing financial statements requires management to make estimates and assumptions about future events that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities.Examples include customer returns and promotional activity, allowances for doubtful accounts, inventory valuations, self-insurance reserves, impairment analysis of goodwill and other intangible assets, useful lives and impairment of fixed assets, incentive compensation, and income taxes.Actual results may differ from our estimates. Prior year amounts shown in the accompanying condensed consolidated financial statements have been reclassified for consistent presentation. 2. NEW ACCOUNTING PRONOUNCEMENT In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (ASC) No. 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends the Accounting Standards Codification (ASC) Topic 820, “Fair Value Measurements and Disclosures.”ASU No. 2010-06 amends the ASC to require disclosure of transfers into and out of Level 1 and Level 2 fair value measurements, and requires more detailed disclosure about the activity within Level 3 fair value measurements.We adopted the guidance in ASU No. 2010-06 on December 27, 2009, except for the requirements related to Level 3 disclosures, which will be effective for our annual and interim reporting periods beginning after January 2, 2011.The guidance requires expanded disclosures only, andwill not have any impact on our consolidated financial statements. 3. EARNINGS PER SHARE The following table provides a reconciliation of the common shares used for basic earnings per share and diluted earnings per share: Quarter Ended Nine Months Ended (in thousands) September 25, September 26, September 25, September 26, Weighted average number of common shares used for basic earnings per share Effect of potential dilutive shares Weighted average number of common shares and potential dilutive shares used for diluted earnings per share Anti-dilutive shares excluded from the above reconciliation 25 30 6 Table of Contents LANCE, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) 4. EQUITY-BASED INCENTIVES Compensation expense related to equity-based incentive plans of $2.0 million was recognized for both the third quarters of 2010 and 2009.Compensation expense related to equity-based incentive plans of $5.6 million and $5.5 million was recognized for the nine months of 2010 and 2009, respectively.During the first quarter of 2009, we granted 73,356 restricted shares related to a long-term incentive plan for key employees that were previously accounted for as a liability.This resulted in an increase in equity and a decrease in accrued liabilities of $1.6 million during the first quarter of 2009. During the second quarter of 2010, 300,000 restricted stock units vested, which were originally granted in 2005.We net-settled 172,650 of these units as common stock shares and withheld the remaining 127,350 units to cover the payment of $2.5 million of employee withholding taxes.Accrued dividends on these restricted stock units of $0.9 million were settled in cash. During the first quarter of 2010, we repurchased 56,152 shares of common stock from employees to cover withholding taxes payable by employees upon the vesting of restricted stock.No repurchases were made during the second and third quarters of 2010. 5. INVENTORIES (in thousands) September 25, December 26, Finished goods $ $ Raw materials Supplies, etc. Total inventories at FIFO cost. Less adjustments to reduce FIFO cost to LIFO cost ) ) Total inventories $ $ 6. EQUITY INVESTMENT We own a non-controlling equity interest in Late July Snacks LLC (“Late July”), an organic snack food company.Equity losses, which are not material, are included in Other expense, net.We also manufacture products for Late July.Contract manufacturing revenue from Late July was approximately $1.0 million and $1.2 million during the third quarters of 2010 and 2009, respectively, and $2.8 and $3.3 during the first nine months of 2010 and 2009, respectively.Accounts receivable due from Late July totaled $0.5 million at both September 25, 2010 and December 26, 2009. 7. INCOME TAXES We have recorded gross unrecognized tax benefits as of September 25, 2010 totaling $0.7 million and related interest and penalties of $0.3 million in Other noncurrent liabilities on the Condensed Consolidated Balance Sheet.Of this amount, $0.7 million would affect the effective tax rate if subsequently recognized.Various taxing authorities’ statutes of limitations related to the computation of our unrecognized tax benefits have expired since the beginning of 2010 and reduced the unrecognized tax benefits amount by $0.2 million.We classify interest and penalties associated with income tax positions within income tax expense. We have open years for income tax audit purposes in our major taxing jurisdictions according to statutes as follows: Jurisdiction Open Years US federal 2007 and forward Canada federal 2006 and forward Ontario provincial 2005 and forward Massachusetts 2001 and forward North Carolina 2006 and forward Iowa 2006 and forward 7 Table of Contents LANCE, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) 8. FAIR VALUE MEASUREMENTS We have classified assets and liabilities required to be measured at fair value into the fair value hierarchy as set forth below: Level 1 -quoted prices in active markets for identical assets and liabilities. Level 2 -observable inputs other than quoted prices for identical assets and liabilities. Level 3 -unobservable inputs in which there is little or no market data available, which requires us to develop our own assumptions. We measure our derivative instruments at fair value using Level 2 inputs.There were no changes among the levels during the first nine months of 2010. The carrying amount of cash and cash equivalents, receivables and accounts payable approximates fair value due to their short-term nature.The carrying amount of debt approximates fair value since its variable interest rate is based on current market rates and interest payments are made monthly. During the first quarter of 2010, recent market value declines for commercial real estate resulted in an impairment charge of $0.6 million related to assets held for sale in Little Rock, Arkansas.This property was sold in the second quarter of 2010 for net proceeds of $1.8 million. 9. DERIVATIVE INSTRUMENTS We are exposed to certain risks relating to our ongoing business operations.We use derivative instruments to manage interest rate and foreign exchange rate risks. Interest Rate Swaps Our variable-rate debt obligations incur interest at floating rates based on changes in the Eurodollar rate, Canadian Bankers’ Acceptance discount rate, Canadian prime rate and U.S. base rate interest.To manage exposure to changing interest rates, we selectively enter into interest rate swap agreements to maintain a desirable proportion of fixed to variable-rate debt.The notional amount of interest rate swaps as of both September 25, 2010 and December 26, 2009, was $65.0 million. Foreign Currency Forwards We are exposed to foreign exchange rate fluctuations through the operations of our Canadian subsidiary.A majority of the revenue of our Canadian operations is denominated in U.S. dollars and a substantial portion of the operations’ costs, such as raw materials and direct labor, are denominated in Canadian dollars.We have entered into a series of derivative forward contracts to mitigate a portion of this foreign exchange rate exposure.These contracts have maturities through December 2010.The notional amount for foreign currency forwards increased from $7.2 million at December 26, 2009, to $9.3 million at September 25, 2010. All of our derivative instruments are accounted for as cash flow hedges.The effective portion of the change in fair value is included in Accumulated other comprehensive income, net of related tax effects, with the corresponding asset or liability recorded in the Condensed Consolidated Balance Sheets. The pre-tax income/(expense) effect of derivative instruments on the Condensed Consolidated Statements of Income is as follows: Quarter Ended Nine Months Ended (in thousands) September 25, September 26, September 25, September 26, Interest rate swaps (included in Interest expense, net) $ ) $ ) $ ) $ ) Foreign currency forwards (included in Net revenue) 88 93 ) Foreign currency forwards (included in Other expense, net) (8
